Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claims 17 is objected to because of the following informality: this claim recites “the medial URL” but there is no prior reciting of a medial URL,” creating an antecedent basis issue.
	Claims 7-10, 13, and 15-16 are objected to because of the following informality: each of these claims depends on claims 7 and 15 and recites “the media URL” but there is no prior reciting of a media URL in claims 7 or 15,” creating an antecedent basis issue.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,740,779. Also, claims 1, 3-5, 7-8, and 10-12  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-7 of U.S. Patent No. 10,489,467.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter but for a different statutory category of invention.  See the chart below.
Application claim
‘779 patent claim
‘467 patent claim
1

1
3

2
4

3
5

4
7
8
1
8
9
1
9
10

10
11
2
11

7
12

6



Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al (US 20130159530), hereafter known as James.
With respect to claims 1, 7, and 15, James teaches:
receiving an HTTP request for BLOB data from a web client, wherein the HTTP request includes a media URL and dynamic values specific to the web client (paragraph 0039 HTTP request from client with URL, values); 
parsing the media URL to determine a database function and any parameters (paragraph 0040-0041 parsing URL, determine parameters, function/actions); 
validating the database function to determine that the database function returns either a BLOB datatype or an object that contains at least one BLOB datatype (paragraph 0041 example of function for checking out a movie (BLOB), paragraph 0087 action includes downloading a movie); 
making a call to the database function specified in the media URL and with any parameters specified in the media URL and with the dynamic client values (paragraph 0042 function returns movie); 
streaming to the web client, BLOB data returned from the database function (paragraphs 0055, 0058 returning a feed of response).
Claim 15 teaches parse the media URL to determine a function in a database not located on the apparatus and any parameters; and make a call to the function in the database not located on the apparatus specified in the media URL and with any parameters specified in the media URL and with the dynamic client values; (paragraphs 0076, 0078 figures 11-12 database server remote to client but networked, calls could be made to server 1120 not located with rest of apparatus on 1136, 1138).

With respect to claims 2 and 9, James teaches wherein the parameters specified in the media URL are singular values and are assigned to database function parameters in sequence (paragraphs 0040-0041 parameters as singular values, example a movie title or an actor).
With respect to claims 3 and 10, James teaches wherein the parameters specified in the media URL are designated by a key and are assigned to database function parameters matching the key (paragraph 0007 parameters designated by key, associated to records on resource with key).
With respect to claim 4, James teaches wherein if it is determined that the database function returns an object that contains at least one BLOB datatype, the first BLOB will be used for a return value; Otherwise, if it is determined that the database function returns a BLOB datatype, the BLOB will be used for a return value (paragraph 0041 identify the BLOB/movie, returns the movie).
With respect to claim 5, James teaches wherein if it is determined that the database function returns an object that contains at least one BLOB datatype, a parameter indicates which BLOB will be used for a return value; Otherwise, if it is determined that the database function returns a BLOB datatype, the BLOB will be used for a return value (paragraph 0041 identify a BLOB/movie, parameter designates the movie example figure 2 240).
With respect to claim 6, James teaches after validating the database function to determine that the database function returns either a BLOB datatype or an object that contains at least one 
With respect to claims 8 and 16, James teaches After parsing the media URL, validate the function to determine that it is a logical element within a database (paragraph 0041 example of function for checking out a movie (BLOB), paragraph 0087 action includes downloading a movie).
With respect to claim 13, James teaches After parsing the media URL, store the dynamic values in an object of variables (paragraph 0018 storing parameters in a cache); 
Wherein when making the call to the database function specified in the media URL and with any parameters specified in the media URL and with the dynamic client values, the dynamic values are passed to the database function using the object of variables (paragraph 0018 parsing parameters from cache in a call).
With respect to claim 14, James teaches After storing the dynamic values in an object of variables, validate that the object of variables is a parameter of the database function (paragraph 0048 parameters validated when call is executed).

Relevant Prior Art
	During his search for prior art, Examiner found the following reference to be relevant to Applicant’s claimed invention.  Said reference is listed on the Notice of References form included in this office action:
	Urakawa et al (US 20100250657) teaches extracting content information using stored URLs, does not teach parsing the URLs to determine a database function (paragraphs 0032, 0035-0038, 0040).

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.